Citation Nr: 1013660	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted or 
received to reopen a claim for service connection for 
Hodgkin's lymphoma, residuals of throat cancer, and basal 
cell carcinoma to include as due to exposure to herbicides. 


REPRESENTATION

Veteran represented by:	James. J. McGuire


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1954 to February 
1967, and on active duty for training with the Maine National 
Guard from August 15 to August 29, 1975.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the Veteran's claim to reopen a 
claim for entitlement to service connection for Hodgkin's 
lymphoma, residuals of throat cancer and basal cell carcinoma 
melanoma all to include as due to exposure to herbicides.  
The Veteran disagreed and perfected an appeal.

In October 2008, the Veteran and his representative presented 
evidence and testimony in support of the Veteran's claim at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).

In a November 2008 decision, the Board remanded the claim for 
further procedural and evidentiary development.


FINDINGS OF FACT

1.  In an unappealed May 2004 rating decision, the RO denied 
the Veteran's claim for entitlement to service connection for 
Hodgkin's lymphoma, residuals of throat cancer and basal cell 
carcinoma all include as due to exposure to herbicides.

2.  Evidence received since the May 2004 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for Hodgkin's lymphoma, 
residuals of throat cancer and basal cell carcinoma all to 
include as due to exposure to herbicides.


3.  A preponderance of the competent evidence supports a 
conclusion that the Veteran had no direct exposure to 
herbicides during active duty service.

4.  A preponderance of the competent medical and other 
evidence supports a conclusion that the Veteran's Hodgkin's 
lymphoma, residuals of throat cancer and basal cell carcinoma 
were not related to any exposure to hazardous solvents.


CONCLUSIONS OF LAW

1.  Since the May 2004 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for Hodgkin's lymphoma, residuals of 
throat cancer and basal cell carcinoma due to exposure to 
herbicides is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

2.  Entitlement to service connection for Hodgkin's lymphoma, 
residuals of throat cancer and basal cell carcinoma to 
include as due to exposure to herbicides is not warranted.  
38 U.S.C.A. § 1110 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for Hodgkin's lymphoma, 
residuals of throat cancer and facial carcinoma due to 
exposure to herbicides.  He essentially contends that over 
his years in the Air Force he was exposed to herbicides which 
caused his Hodgkin's lymphoma, residuals of throat cancer and 
basal cell carcinoma. 

It appears that the RO denied the Veteran's claim it on its 
merits rather than on the predicate mater of whether new and 
material evidence has been received which is sufficient to 
reopen the claim.  Notwithstanding the RO's action, the 
question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the appellant that 
may have been rendered by the RO.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant]; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim]. The proper issue on appeal, therefore, is 
whether new and material evidence has been received which is 
sufficient to reopen the previously-denied service connection 
claim for Hodgkin's lymphoma, residuals of throat cancer and 
facial melanoma caused by exposure to herbicides.

The Board will address preliminary matters and then render a 
decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim in a 
November 2008 decision for further procedural and evidentiary 
development.  Specifically, the Board ordered VBA to clarify 
who represented the Veteran; to notify the Veteran regarding 
the application of statutory and regulatory presumptions that 
may apply in his claims and to assist the Veteran in 
obtaining information regarding the use of herbicides at Base 
Gagetown, New Brunswick, Canada, for the period between 1956 
and 1984; and to seek records from the U.S. Army and Joint 
Services Records Center (JSRRC) regarding testing of 
herbicides at Base Gagetown including Department of Defense 
(DOD) report 114.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  As 
is discussed in detail below, the Veteran was provided notice 
in letters dated January and August 2009.  Moreover, the 
record includes reports and information regarding use of 
herbicides at Base Gagetown, New Brunswick, Canada and DOD 
records including reports 114 and 141.  Finally, the record 
includes requests made to JSRRC and their responses regarding 
evidence that the Veteran was exposed to herbicides.

For the reasons stated above, the Board finds that VBA has 
complied with the November 2008 remand order.

Duties to notify and assist 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claim (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  

The Board has determined that the Veteran received proper 
notice as required by the Court in Kent supra.  The RO sent 
the Veteran letters dated January 2006 and January 2009 which 
informed him that he was notified in November 2006 of a 
rating decision which denied service connection for Hodgkin's 
lymphoma, residuals of throat cancer and basal cell 
carcinoma, and that the decision was final.  The Veteran was 
further informed that in order to reopen his claim the 
evidence must relate to a showing that he either served in 
Vietnam or had direct exposure to herbicides, and he was 
informed what constituted new and material evidence.  The 
Board notes that the language used in the letters to define 
new and material evidence substantially follows the 
regulatory language of 38 C.F.R. § 3.156.  See the Board's 
discussion below.  In any case, as is discussed in detail 
below, the Board finds that new and material evidence has 
been submitted and reopens the claim.  Thus, any deficiency 
in notice under Kent could not result in any prejudice to the 
Veteran.

The notice letters also provided the Veteran with notice that 
to show entitlement to service connection, the evidence 
needed to show that he had an injury in military service or a 
disease that began in or was made worse during military 
service or an event in service causing injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease or 
event in military service.  The Veteran was informed in the 
January 2009 letter of how VA determines a disability rating 
and an effective date, in accordance with the Court of 
Appeals for Veterans Claims' (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notices were sent prior to the date of the last 
adjudication of the Veteran's claim in January 2010.  Thus, 
the Veteran had a meaningful opportunity to participate in 
the adjudication of his claim.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In a claim seeking to reopen a previously denied claim, VA's 
statutory duty to assist a claimant is limited.  For example, 
the Court has held that VA's duty to assist by providing a 
medical examination or opinion does not apply to new and 
material evidence claims.  See Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
2003) and Woehlaert v. Nicholson, 21 Vet.App. 456, 463-64 
(2007).  However, once a claim is reopened, statutes require 
VA to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the their claim 
for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board observes that the RO has obtained private medical 
records identified by the Veteran, VA treatment records, and 
service treatment records.  In addition, DOD documents have 
been obtained which may pertain to the Veteran's claims.  The 
Board finds that under the circumstances of this case VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken on the Veteran's behalf with respect to the 
claim to reopen.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As indicated in the Introduction, the Veteran 
presented evidence at a video hearing before the undersigned 
VLJ. 

Whether new and material evidence has been submitted or 
received to reopen a claim for service connection for 
Hodgkin's lymphoma, residuals of throat cancer, and basal 
cell carcinoma to include as due to exposure to herbicides. 

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection or service-connected 
aggravation for a present disability, there must be 
(1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).

Service connection - herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected. See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2009).

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection. 38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007). The Secretary has determined that 
respiratory disorders other than respiratory cancers are not 
connected to exposure to herbicides. In addition, the 
Secretary has determined that skin conditions other than 
chloracne or other acneform diseases consistent with 
chloracne are not connected to exposure to herbicides. See 38 
C.F.R. § 3.309(e) (2009).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994). As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2009).

Finality/new and material evidence

Unappealed RO rating decisions are final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed. See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Discussion

'Old' evidence

The evidence of record at the time of the May 2004 rating 
decision included private medical treatment reports, VA 
outpatient treatment reports, service medical records, 
service department records indicating that the Veteran did 
not service in-country in Vietnam, and statements of the 
Veteran.  Essentially, the medical evidence established that 
the Veteran was treated for Hodgkin's lymphoma, throat cancer 
and basal cell carcinoma.  Service medical records showed no 
complaints of or treatment for any of the claimed disorders.  
The Veteran's statements included statements to the effect 
that he worked on B-52 aircraft at Mather Air Force Base in 
California, and he contended that he was exposed to Agent 
Orange from residuals of the herbicide which he claims 
remained on the aircraft after they had flown over Vietnam.  

May 2004 rating decision

The May 2004 rating decision was unappealed and determined 
that there was no evidence of exposure to Agent Orange during 
the Veteran's active duty service, and that because the 
Veteran did not serve in Vietnam, there was no presumption of 
exposure to herbicides during his service.

Newly submitted evidence

The Veteran has subsequently contended that he was exposed to 
herbicides at several locations during his active duty 
service.  He has testified that he was exposed to harmful 
chemicals at Mather Air Force Base in addition to the Agent 
Orange he contends was on aircraft he cleaned; he was exposed 
to harmful chemicals and herbicides at Chanute, Illinois, Air 
Force Base; and was exposed to herbicides during a two-week 
ACDUTRA at Base Gagetown, New Brunswick, Canada.  The record 
includes U.S. Environmental Protection Agency (EPA) documents 
regarding the use of herbicides at Mather and Chanute Air 
Force Bases, and DOD documents regarding the use of 
herbicides at Base Gagetown.  There are also records 
establishing that the Veteran was assigned to an ACDUTRA 
status at Base Gagetown, New Brunswick, Canada, from August 
15 to August 29, 1975.

Analysis

As noted above, the Veteran's claim was denied because there 
was insufficient evidence that he was exposed to herbicides 
during his service.  The newly submitted evidence shows that 
herbicides were used at Base Gagetown between about 1956 to 
about 2004, and that U.S. DOD conducted tests with the 
Canadian Ministry of Defense (MOD) using herbicides in 
specific locations within the bounds of Base Gagetown.  In 
addition, newly submitted EPA documents received in March 
2007 indicates that past waste disposal areas on Chanute AFB 
had evidence of hazardous substances leaching from the waste 
disposal areas into Salt Fork Creek.  A separate EPA document 
indicates that "spent trichloroethylene (TCE) was disposed 
of in a pit on the site from about 1958 to 1966," and that a 
well near the site was used for drinking water until 1979.  
An EPA document indicates that groundwater in the shallow and 
subshallow aquifers on Castle AFB have been contaminated with 
TCE and benzene.

The record evidence shows that the Veteran was stationed at 
Mather Air Force Base between February 1966 and February 
1967.  Service medical records show that the Veteran was 
treated at Castle AFB in October 1957 and August 1958.  The 
documentary record does not indicate that the Veteran was 
assigned to Chanute AFB.  

After review of the evidence, and in view of Justus v. 
Principi, supra., the Board finds that new and material 
evidence of the Veteran's exposure to herbicides has been 
submitted and that the claim will be reopened.

The Board wishes to make clear that such evidence, although 
adequate for limited purposes of reopening the claim, may not 
be sufficient to allow a grant of the benefits sought.  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed.Cir. 1998).  

Procedural concerns

The Board has reopened the Veteran's claim and is considering 
moving forward to discuss the claims on the merits. 

As discussed above, VA's statutory duty to assist a veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  Moreover, under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA 
medical examination in service connection claims when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  

As is more thoroughly discussed below, the Board finds that 
there is insufficient evidence in the record to show an 
event, injury, or disease occurred in service; the evidence 
showing the Veteran had contact with or direct contamination 
from herbicides is too tenuous and speculative.  Thus, not 
all of the McLendon criteria can be met and VA's duty to 
assist does not, therefore, include provision of a medical 
examination or medical opinion regarding likely etiology of 
the Veteran's claimed conditions.

The Board will address the issue on appeal.

Entitlement to service connection for Hodgkin's lymphoma, 
residuals of throat cancer and basal cell carcinoma to 
include as due to exposure to herbicides.

The law and regulations for entitlement to service connection 
and presumptions of exposure to herbicides are stated above 
and will not be repeated here.

Analysis

Preliminarily, the Veteran does not contend that he served in 
Vietnam and the record shows that he did not serve in 
Vietnam.  Thus, as discussed in the Board's November 2008 
decision, the presumption of exposure to an herbicide 
provided in 38 C.F.R. § 3.307 does not apply because section 
3.307(a)(6)(iii) specifically states that the presumptions 
provided apply to "a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975."  Therefore, the Veteran's claim must be 
established by evidence of the Veteran's personal exposure to 
herbicides.

The Veteran contends that "the totality of his exposure to 
toxic chemicals over the entire timeframe of his military 
service and the resulting medical illnesses and injuries are 
related."  See February 2010 letter from the Veteran's 
representative.  The Veteran has contended that he was 
exposed to herbicides at various duty stations and during an 
ACDUTRA assignment at Base Gagetown, New Brunswick, Canada, 
and that the collective exposure caused his Hodgkin's 
lymphoma, throat cancer and basal cell carcinoma melanoma.  

As noted above, in order to establish service connection or 
service-connected aggravation for a present disability, there 
must be (1) evidence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 
2004).  The evidence must be at least in equipoise in support 
of each element.  The Board will address each element in 
turn.

With regard to element (1), the Board notes that the Court 
held in McClain v. Nicholson, 21 Vet. App. 319 (2007), that 
so long as a veteran had a diagnosed disability during the 
pendency of the claim, service connection criteria requiring 
a current disability will be satisfied.  The Veteran's 
current claim was received by VA on October 31, 2005.  

The evidence of record establishes that the Veteran was 
diagnosed with and treated for Hodgkin's lymphoma in 1991 and 
has received recurring check-ups for the condition since.  It 
appears from the medical evidence of record that the 
Veteran's Hodgkin's lymphoma is in remission.  With regard to 
throat cancer, the Board observes that the record shows the 
Veteran was diagnosed in 2000 with cancer of the larynx and 
in May 2002 for residuals of throat cancer.  Last, the record 
shows that the Veteran was diagnosed with basal cell 
carcinoma on the left side of his forehead in 1996.  The 
Veteran contends that his skin cancer continues to reoccur 
and that he had cancer removed within the pendency of his 
claim.  See hearing transcript at page 11.  In addition, the 
Veteran has testified that his throat cancer is in remission.  
See hearing transcript at page 11.  The Board finds that 
element (1) is satisfied as to the three claimed conditions.


The crux of the Veteran's claim revolves around element (2), 
in-service incurrence or aggravation of a disease or injury, 
and is of two distinct theories.  The first theory is 
exposure to herbicides caused the Veteran's conditions, and 
the second is that exposure to hazardous substances caused 
the Veteran's conditions.  The Board will address each 
separately.

With regard to element (2) and herbicides, the Board notes 
that the Veteran has contended that he handled herbicides 
when he cleaned B-52 aircraft that had flown over Vietnam, 
implying that they had residue of Agent Orange on the 
exterior of the aircraft.  However, the Veteran testified 
that the aircraft were supposed to have been thoroughly 
cleaned in Guam before flying to Mather AFB where he was 
assigned.  He also testified that he never saw anything that 
he thought was Agent Orange on the aircraft he cleaned or was 
ever told that there was Agent Orange on the aircraft he 
cleaned.  In sum, the Veteran's sole contention that he 
handled herbicides is not supported by his own testimony, but 
rather is supported by his speculation that Agent Orange 
somehow remained on the aircraft after flying from Vietnam to 
Mather AFB with a cleaning stop in Guam.  Such speculative 
evidence is hardly probative.  The Board finds that such 
evidence fails to support element (2).

The Veteran also generically contends that he was exposed to 
herbicides at Castle AFB and Chanute AFB.  As discussed 
above, EPA documents showed Chanute AFB had evidence of 
hazardous substances leaching from the waste disposal areas 
into Salt Fork Creek.  A separate EPA document indicates that 
"spent trichloroethylene (TCE) was disposed of in a pit on 
the site from about 1958 to 1966," and that a well near the 
site was used for drinking water until 1979.  An EPA document 
indicates that groundwater in the shallow and subshallow 
aquifers on Castle AFB have been contaminated with TCE and 
benzene.  In sum, there is no evidence of herbicide use or 
exposure at either Castle AFB or Chanute AFB.  Thus, the 
Board finds that such evidence fails to support element (2).

The Veteran has recently focused his argument that he was 
exposed to herbicides on a two-week ACDUTRA with the Maine 
National Guard at Base Gagetown, New Brunswick, Canada, from 
August 15-29, 1975.  Record evidence shows the Veteran was 
assigned at that location during August 1975.  Record 
evidence also shows that various kinds of herbicides were 
tested or used in very limited locations beginning in 1956 
and continuing until about 2004.  At best, the Veteran's 
argument is that because he was at Base Gagetown for two 
weeks in 1975, and because there is evidence of use of 
herbicides at Base Gagetown during or prior to 1975, it 
follows that he was exposed to herbicides.  This syllogistic 
argument is specious.

The claim fails because there is no evidence that the Veteran 
was ever in a location with the bounds of the 425 square 
miles of Base Gagetown where any herbicide was used.  
Although the evidence reports that "from 1956 to 1994, an 
average of 2% of the total training area of secondary 
vegetation growth was sprayed with herbicides each year," 
the records do not show how, when or in what relative 
strength any of the herbicides were applied, and only 
generically shows what areas were sprayed during the period 
from 1956 to 1994.  The DOD records in evidence do show when, 
where and how Agent Orange and Agent Purple were applied in 
1966 and 1967.  However, these applications were at least 8 
years prior to the Veteran's two-week assignment.  The 
Veteran testified that his unit stayed "in tents up there."  
See hearing transcript at page 10.  There is no other proof 
of where he was, no other description of what he did or why 
he thinks he was exposed to herbicides.  The Veteran was 
unable to testify that he was warned of exposure to 
herbicides or contamination caused by herbicides.  He could 
not testify that he ever saw herbicide containers or disposal 
sites.  In addition, the record shows that the first 
complaint, treatment, and diagnosis of lymphoma was in 1991, 
more than 15 years after discharge, and such a length of time 
without symptoms or diagnosis is negative evidence that 
weighs against the Veteran's claim.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board observes that it is the claimant's responsibility 
to support a claim for VA benefits.  See 38 U.S.C.A. 
§ 5107(a) (West 2002).  In sum, the Board finds that there is 
evidence to show herbicides were used in less than 2% of the 
area where the Veteran was assigned for two weeks, and there 
is no evidence to show he was ever in any of the areas where 
herbicides were used.  In this case, the Veteran has failed 
to provide sufficient evidence to support his claim.  The 
evidence is too tenuous to support element (2) and his claim 
fails for this reason.


With regard to the Veteran's contention that he was exposed 
to harmful substances during service and that these have 
caused his claimed disorders, the Board notes that the record 
evidence establishes that his military occupation was as an 
aircraft mechanic.  He testified that in cleaning aircraft, 
he used "dangerous" solvents.  See hearing transcript at 
page 7.  The Veteran has provided information taken from an 
internet encyclopedia website about trichlorethene (TCE), a 
solvent which, implicitly, he used during course of his 
military service.  The Board finds that there is sufficient 
evidence to support element (2) to this limited extent.

With regard to element (3), a causal relationship between the 
present disability and exposure to solvents such as TCE, 
there is no probative evidence of record.  The Veteran has 
implicitly stated that he believes that his cancer and 
lymphoma conditions were caused by his prolonged exposure to 
solvents and other unspecified hazardous substances, but 
there is nothing in the record which establishes that he is 
qualified to make a medical determination as to the etiology 
of his cancer and lymphoma conditions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Moreover, the record evidence, including the internet article 
regarding TCE does not discuss anything about what disease, 
if any, TCE exposure causes, and to the extent such evidence 
would generally address the subject, there is certainly 
nothing in the record which indicates that the Veteran's 
specific lymphoma or cancer was caused by or aggravated by 
the exposure to TCE or other unnamed hazardous substances.  
The Board acknowledges that medical treatise evidence can, in 
some circumstances, constitute competent medical evidence. 
See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In 
this case, the only evidence is inconclusive regarding 
exposure to TCE and the Veteran's conditions.  For those 
reasons, the Board finds that element (3) is not satisfied as 
it pertains to the Veteran's claimed exposure to hazardous 
substances.

Finally, and most crucially, there is no medical evidence of 
record which supports the Veteran's implied contention.  
There is no opinion of record from any doctor or other 
medical provider indicating that it is as likely as not that 
any of the Veteran's claimed conditions is related to his 
exposure to hazardous substances, including TCE.  Indeed, the 
Veteran has not so claimed; in his testimony, he only claimed 
that he was told by a physician that his conditions "could 
be directly linked to Agent Orange."  See hearing transcript 
at page 11.  The Board notes that the Veteran has long been 
on notice that an element of his claim for VA benefits 
included evidence that showed a connection between the 
claimed in-service event or injury, in this circumstance 
exposure to hazardous solvents, and his current conditions.  
Here, there is no such competent evidence of record; the 
Veteran has not carried his burden in this regard.  The Board 
acknowledges arguments put forth by the Veteran's 
representative generally embrace the causation of the 
Veteran's current conditions by exposure to hazardous 
substances, but such arguments do not comprise competent 
evidence of such a connection; there is no evidence that the 
Veteran's representative is qualified to offer such a medical 
opinion.  See Espiritu supra.

In conclusion, the Board finds that the evidence fails to 
support a finding that the Veteran was exposed to herbicides 
during his active duty service.  The Board further finds that 
the evidence fails to support a finding that the Veteran's 
Hodgkin's lymphoma, throat cancer and residuals of throat 
cancer and basal cell carcinoma were related to his exposure 
to hazardous substances to include TCE.  For those reasons, 
the Board finds that the Veteran's claim for entitlement to 
service connection for Hodgkin's lymphoma, throat cancer and 
residuals of throat cancer and basal cell carcinoma is not 
warranted.





ORDER

Entitlement to service connection for Hodgkin's lymphoma, 
residuals of throat cancer and basal cell carcinoma to 
include as due to exposure to herbicides is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


